IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RAINEY, ; Civil No. 3:20-cv-58
Plaintiff . (Judge Mariani)
'
CYNTHIA LINK, ef ai.,
Defendants
MEMORANDUM
Plaintiff Michael Rainey (“Rainey”), an inmate confined at the State Correctional
Institution, Rockview, in Bellefonte, Pennsylvania (“SCl-Rockview’), initiated this civil rights
action pursuant to 42 U.S.C. § 1983. (Doc. 1). Along with the complaint, Rainey filed a
motion (Doc. 8) for leave to proceed in forma pauperis. Preliminary review of the complaint
reveals that it is in violation of Federal Rule of Civil Procedure 8(a). Review of the complaint
also reveals that Rainey improperly includes unrelated claims against multiple Defendants
in violation of Rule 20(a)(2). Mindful of the wide latitude given to pro se Plaintiffs, the Court
will provide Rainey an opportunity to correct these pleading errors by filing an amended
complaint which strictly complies with Rule 8 and Rule 20.
I. Factual Background
Rainey commenced this action with the filing of a pro se complaint on January 7,
2020. (Doc. 1). Named as Defendants are Cynthia Link, Superintendent of the State

Correctional Institution, Graterford, Pennsylvania (“SClI-Graterford”); Ms. Wilcox, Unit
Manager at SCl-Graterford: Ms. Holliday, Counselor at SCl-Graterford; Dr. Salameh,
physician at the State Correctional Institution, Laurel Highlands; John Wetzel, Secretary of
Corrections; Correct Care Solutions, LLC; Richard Ellers, Corrections Health Care
Administrator; Elaine Coffman, Nurse at SCl-Rockview; and, Michelle Fisher, Nurse at SCI-
Rockview. (/d.).

Rainey alleges that on January 18, 2018, he was transferred from SCl-Graterford to
SCl-Rockview “for no specific reason at all.” (Doc. 1 4 18). He avers that SCI-Rockview is
more than four (4) hours from his home and it is difficult for his family members to visit him.
(Id. at J] 18, 22).

Rainey next alleges that prison officials at SCl-Rockview attempted to remove his
single cell designation, resulting in mental anguish. (/d. at] 19). Rainey further alleges that
he received inadequate medical care for his kidney disease at SCl-Rockview. (/d. at ]¥ 20,
24),

For relief, Rainey seeks transfer to a correctional facility closer to his home, as well
has monetary relief. (Doc. 1, p. 12).

Il. Discussion

Federal Rule of Civil Procedure 8 establishes the general rules of pleading. See
FED. R. Clv. P. 8. Rule 8(a) requires a pleading to contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). Rule 8(d)(1)

speaks to factual allegations, requiring that “[eJach allegation . . . be simple, concise, and
direct.” FED. R. Civ. P. 8(d)(1). These rules task the Plaintiff to provide “the defendant
notice of what the . . . claim is and the grounds upon which it rests.” Phillips v. County of
Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl, Corp. v. Twombly, 550 U.S.
544, 555 (2007)}). This standard requires more than legal labels and conclusory assertions:
a complaint must include enough facts to “raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555.

Rainey’s complaint fails to meet these basic pleading requirements. The allegations
of the complaint pertain to unrelated events that occurred at two (2) different correctional
facilities and involve eight (8) individuals employed at different correctional facilities, as well
as Correct Care Solutions, LLC, the entity that provides health care services to inmates.

Rules 18 and 20 of the Federal Rules of Civil Procedure explain the circumstances in
which multiple claims and multiple Defendants may be joined. Rule 18 states that a party
“may join... as many claims as it has against an opposing party.” FED. R. Civ. P. 18(a).
Thus, when an action involves only one Defendant, a Plaintiff may assert every claim he
has against that Defendant, regardless of whether the claims are factually or legally related
to one another, subject only to the limits of federal subject-matter jurisdiction. See 7
CHARLES ALAN WRIGHT & ARTHUR MILLER, ET AL., FEDERAL PRACTICE & PROCEDURE §
1582 (3d ed. 2019); see also FED. R. Clv. P. 18(a).

When a Plaintiff seeks to assert claims against multiple Defendants, however, Rule

20 also comes into play. See WRIGHT & MILLER, supra, § 1655. Rule 20 governs
permissive joinder of parties and explains that a Plaintiff may only join multiple Defendants
in a single case if (1) “any right to relief is asserted against them jointly, severally, or in the
alternative with respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences,” and (2) “any question of law or fact common to all defendants
will arise in the action.” FED. R. Civ. P. 20(a)(2). In other words, notwithstanding the broad
joinder-of-claims language of Rule 18(a), a Plaintiff may join multiple Defendants in a single
complaint only if he asserts at least one claim linking al! Defendants that (1) arises out of the
same transaction or occurrence and (2) involves a common question of law or fact. /d.;
WRIGHT & MILLER, supra, § 1655. That is, there must be at least one common claim
against all named Defendants. Once a Plaintiff satisfies this requirement, he may invoke
Rule 18 to assert “as many claims as [he] has” against one or more Defendants, even if
those additional claims are unrelated to the common claim linking all Defendants. See FED.
R. Civ. P. 18(a); WRIGHT & MILLER, supra, § 1655.

Rainey’s complaint violates Rule 20. The allegations of the complaint do not
properly link all Defendants. Rainey first alleges that officials at SCI-Graterford transferred
him to SCl-Rockview, causing strain on his family members. (Doc. 1 Ff 18, 22). Next,
Rainey alleges that he suffered mental anguish when prison officials at SCl-Rockview
attempted to remove his single cell designation. (/d. at ] 19). Finally, Rainey sets forth

Claims of inadequate medical care at SCl-Rockview. (/d. at J{] 20, 24).
Noncompliance with Rule 20 is particularly problematic in cases under the Prison
Litigation Reform Act of 1995 (“PLRA”). The PLRA substantially changed judicial treatment
of prisoner civil rights actions. Specifically, under the PLRA, the full filing fee must
ultimately be paid in a non-habeas action. Allowing a prisoner to include a plethora of
independent claims in a civil action without making the required connection among joined
Defendants under Rule 20 would circumvent the filing fee requirement of the PLRA.

Ill. Conclusion

Rainey will be afforded the opportunity to amend the complaint to comply with the
Federal Rules of Civil Procedure. Any amended complaint must comply with both Rule 8
and Rule 20. To the extent Rainey believes he has been subjected to a violation of his
rights by a Defendant unable to be joined in this case, Rainey must file separate complaints
addressing the separate occurrences.

A separate Order shall issue.

 

 

Dated: March L , 2020 4
Robert D. Mariani—~

United States District Judge
